Exhibit 10.2


FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This First Amendment to Second Amended and Restated Credit Agreement (this
“Amendment”) is dated as of September 14, 2017 and is entered into between
Education Realty Operating Partnership, LP (“Borrower”), the Lenders, and PNC
Bank, National Association, as Administrative Agent on behalf of itself and the
Lenders.
WHEREAS the Borrower, the Administrative Agent and the Lenders have entered into
that certain Second Amended and Restated Credit Agreement dated as of January
18, 2017 (the “Credit Agreement”), whereby the Lenders have agreed to provide
certain financial accommodations to the Borrower; and
WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement and the Lenders have agreed to so amend the
terms and conditions of the Credit Agreement as set forth herein;
NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:
1.Incorporation of Terms and Conditions of Credit Agreement. Except as amended
hereby, all of the terms and conditions of the Credit Agreement (including,
without limitation, all definitions set forth therein) are specifically
incorporated herein by reference. Except as amended hereby, all capitalized
terms used (including in the preamble hereto) but not otherwise defined herein
shall have the same meaning as in the Credit Agreement, as applicable.
2.    Representations and Warranties. Each Credit Party hereby represents and
warrants that, as of the Amendment Effective Date, (i) no Default or Event of
Default exists under the Credit Agreement or under any other Loan Document and
(ii) all representations and warranties of such Credit Party set forth in the
Credit Agreement or in any other Loan Documents are true and correct on and as
of the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date, in which event they were true and correct
as of such earlier date.
3.    Ratification of Loan Documents and Guaranties. The Credit Agreement, as
hereby amended, and each other Loan Document, is hereby ratified, confirmed and
re-affirmed in all respects and shall continue in full force and effect.
Guarantor hereby acknowledges, confirms and agrees that its “Obligations” as a
Guarantor under, and as defined in, the applicable Guaranty to which it is a
party include, without limitation, all Obligations of the Credit Parties at any
time and from time to time outstanding under the Credit Agreement, as amended
hereby, and each other Loan Document.
4.    Amendments to Credit Agreement. Subject to the satisfaction or waiver of
the conditions precedent set forth in Section 5 hereof, Article 1 of the Credit
Agreement is hereby amended as follows
(a)
by deleting and replacing the same as follows:



1



--------------------------------------------------------------------------------

 


(i)
the definition of “Permitted Encumbrances” is hereby amended as by inserting the
following additional subsection (g) in its appropriate alphabetical order:

“and (g) Liens in favor of the Borrower or a direct or indirect wholly-owned
Lending Subsidiary of the Borrower securing JV Related Intercompany Debt;”
(ii)
the definition of “Permitted Investments” is hereby amended by inserting the
following additional subsection (f) in its proper alphabetical order:

“and (f) Intercompany Debt.”
(b)
by inserting the following new definitions in appropriate alphabetical order:

“Amendment Effective Date” means September 14, 2017.
“Intercompany Debt” means indebtedness for borrowed money of any Subsidiary owed
to the Guarantor or any other Lending Subsidiary that is eliminated in
connection with the preparation of the consolidated financial statements of the
Guarantor in accordance with GAAP.
“JV Related Intercompany Debt” means any Intercompany Debt that is issued by a
Property Subsidiary that is a joint venture (herein, a “JV Property
Subsidiary”), one of the equity owners in which is the Borrower or one of its
direct or indirect wholly-owned Lending Subsidiaries, which Intercompany Debt is
evidenced by a physical note or notes, which note or notes shall be free and
clear of any Lien, and held by the Borrower and/or one of its direct or indirect
wholly-owned Lending Subsidiaries. For the avoidance of doubt, at any time after
the Borrower and/or any of its direct or indirect wholly-owned Subsidiaries
acquire all of the equity interests in a JV Property Subsidiary, the
Intercompany Debt, if any, of such JV Property Subsidiary shall no longer be
treated as JV Related Intercompany Debt.
“Lending Subsidiary” means each Subsidiary of the Borrower that (i) holds a Lien
on any Real Property which is owed by a Property Subsidiary and (ii) which
Subsidiary is not an obligor on any Indebtedness.
5.    Conditions to Effectiveness. This Amendment shall not be effective until
each of the following conditions precedent has been satisfied to the
satisfaction of, or waived in accordance with Section 9.02 of the Credit
Agreement by, the Administrative Agent and the Lenders:
(a)
This Amendment shall have been duly executed and delivered by the Borrower, the
Guarantor, and the Lenders. The Administrative Agent shall have received a fully
executed original or .pdf copy hereof.



2



--------------------------------------------------------------------------------

 


(b)
The Administrative Agent shall have received a copy of all organization consents
and resolutions on the part of each Credit Party necessary for the valid
execution, delivery and performance by such Credit Party of this Amendment.

(c)
The Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the Amendment Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(d)
After giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date, and such notice shall be conclusive and binding.
6.    Loan Document. This Amendment shall constitute a Loan Document for all
purposes.
7.    Binding Effect. The terms and provisions hereof shall be binding upon the
parties hereto and their successors and assigns and shall inure to the benefit
of the Administrative Agent and each Lender and their respective successors and
assigns.
8.    Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and which together
shall constitute but one and the same instrument. The delivery of an executed
counterpart of a signature page of this Amendment by telecopier or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart.
9.    Severability. Any determination that any provision of this Amendment or
any application thereof is invalid, illegal, or unenforceable in any respect in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this Amendment.
10.    Headings. The headings at various places in this Amendment are intended
for convenience only and shall not affect the interpretation of this Amendment.
11.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.


[Signature Pages Follow]






3



--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.
BORROWER:


 
EDUCATION REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership


By: EDUCATION REALTY OP GP, INC., a Delaware corporation, its General Partner


By: /s/ J. Drew Koester             
Name: J. Drew Koester
Title: Senior Vice President


 
 
 
GUARANTOR:


 
EDUCATION REALTY TRUST, INC.




By: /s/ J. Drew Koester               
Name: J. Drew Koester
Title: Senior Vice President





[Signature Page to First Amendment to Second A&R Credit Agreement]

--------------------------------------------------------------------------------


 


 
 
 
PNC BANK, NATIONAL ASSOCIATION




By:   /s/ Eric W. Staton      
Name: Eric W. Staton
Title: Vice President


Address:
3200 West End Avenue, Ste 507
Nashville, Tennessee 37203
Attention: Eric W. Staton
Telephone No.: (615) 783-2184
Telecopy No.: (877) 610-5710


 
 







[Signature Page to First Amendment to Second A&R Credit Agreement]

--------------------------------------------------------------------------------


 


 
REGIONS BANK




By:   /s/ T. Barrett Vawter                   
Name: T. Barrett Vawter
Title: Vice President Real Estate Corporate Banking


Address:
1900 5th Avenue North, 15th Floor
Birmingham, Alabama 35203
Attention: Terri Crowe
Telephone No.: (205) 581-7614
Telecopy No.: (205) 264-5456
 
 





[Signature Page to First Amendment to Second A&R Credit Agreement]

--------------------------------------------------------------------------------


 


 
 
 
KEYBANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent,




By:  /s/ Jessica Lauerhass                 
Name: Jessica Lauerhass
Title: Assistant Vice President


 
 





[Signature Page to First Amendment to Second A&R Credit Agreement]

--------------------------------------------------------------------------------


 


 
U.S. BANK NATIONAL ASSOCIATION


By: /s/ Lori Y. Jensen                 
Name: Lori Y. Jensen
Title: Senior Vice President


Address:
1100 Abernathy Road, N.E., Suite 1250
Atlanta, GA 30328
Attention: Lori Y. Jensen, Vice President
Telephone No.: (770) 512-3118
Telecopy No.: (770) 512-3130




 
 



 




[Signature Page to First Amendment to Second A&R Credit Agreement]